This is an appeal from an order of the district court of El Paso county refusing bail. Appellant was charged by indictment with the offense of murder.
Three questions must be considered by the court a quo in a case like this: (1) Was the offense committed? (2) Was the accused a guilty agent? (3) Would he likely be punished by the infliction of the penalty of death, on his trial, if the law be followed?
To these our courts seems to have added a fourth proposition, viz, That, where there is nothing in the record tending to mitigate the offense, or to lessen the punishment if guilty, this court will uphold the action of the trial court in refusing bond as within the exercise of its discretion. Ex parte Howard, 99 Tex.Crim. Rep., 270 S.W. 550.
Stripped of surrounding details, this appellant was shown by testimony, aside from that of an accomplice, to have been one of three men who entered a store at night, assaulted the occupants with pistols, and killed one of them, a man 72 years of age, with whom this appellant was scuffling just before the fatal shooting. The accomplice fully made out a case of murder in which this appellant was a principal offender, and the one who suggested and engineered the proposition. *Page 142 
Believing the case to be one in which the trial court was justified, in the exercise of his discretion, in refusing bail, the judgment will be affirmed.
Affirmed.